IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DYCK-O’NEAL, INC.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0323

WILLIAM WIGGINS,

      Appellee.

_____________________________/

Opinion filed October 16, 2017.

An appeal from an order of the Circuit Court for Duval County.
Thomas Beverly, Judge.

David M. Snyder, David M. Snyder Professional Association, Tampa; Susan B.
Morrison of the Law Offices of Susan B. Morrison, P.A., Tampa; Daniel C.
Consuegra and Joshua D. Moore of the Law Offices of Daniel C. Consuegra,
Tampa; and Scott Zimmer of the Law Offices of Daniel C. Consuegra, Riverview,
for Appellant.

Austin Tyler Brown, Parker & DuFresne, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED. See Higgins v. Dyck-O’Neal, Inc., 201 So. 3d 157 (Fla. 1st

DCA 2016) (holding that a party is not entitled to pursue a separate action for

deficiency judgment where the foreclosure complaint includes a prayer for a
deficiency judgment and the foreclosure court reserves jurisdiction to enter a

deficiency judgment); see also Dyck-O’Neal, Inc. v. Lanham, 214 So. 3d 802 (Fla.

1st DCA 2017) (certifying conflict between this Court’s decision in Higgins and

decisions by the other four district courts of appeal).

ROBERTS, BILBREY, and KELSEY, JJ., CONCUR.




                                           2